United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2372
                                   ___________

Susan Carol Bishop,                  *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Western Surety Company; Jennifer     * Eastern District of Missouri.
Clark Williams; George Meyers; Greg *
Melton,                              *       [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: May 2, 2006
                                Filed: May 5, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Susan Bishop (Bishop) appeals the district court’s1 Federal Rule of Civil
Procedure 12(b)(6) dismissal of her civil complaint. Having conducted de novo
review of the dismissal, and having accepted the facts in the complaint as true and
construing them in Bishop’s favor, see Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998), we find the district court’s analysis to be


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
thorough and well-reasoned, and we reject Bishop’s arguments for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                   -2-